IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,504


EX PARTE JUAN ANDINO FIGUEROA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 56905 IN THE 27TH DISTRICT COURT

FROM BELL COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
more than four grams of cocaine with intent to deliver and was sentenced to ninety-nine years'
imprisonment. 
	Applicant contends that his trial counsel rendered ineffective assistance because he failed to
timely file a notice of appeal.  Based on trial counsel's affidavit the trial court has determined that
counsel failed to timely file a notice of appeal.  We find, therefore, that applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of conviction in Case No. 56905 from the
27th Judicial District Court of Bell County, Texas.  Applicant is ordered returned to that time at
which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain a
meaningful appeal.  All time limits shall be calculated as if the sentence had been imposed on the
date on which the mandate of this Court issues.  We hold that, should applicant desire to prosecute
an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.

Delivered: September 20, 2006
Do Not Publish